ON MOTION FOR CLARIFICATION
PER CURIAM.
Judith Herskowitz is a creditor of the decedent, Bernard Herskowitz, by virtue of a judgment dissolving the parties’ marriage. Judith and the two children of the marriage appeal an order denying their motion to remove the decedent’s brother, Marvin Herskowitz, as executor of the estate and a second order on their objections to an accounting.
No gross abuse of discretion is shown in the trial court’s denial of the appellants’ motion for continuance of the November 1, 1988, hearing on the motion to remove the executor. The granting of a continuance is a matter of discretion with the trial judge. Kasper Instruments, Inc. v. Maurice, 394 So.2d 1125 (Fla. 4th DCA 1981).
However, we reverse the order denying the objections to the accountings for the period August 1, 1975 to May 31, 1982. The appellee conceded at oral argument that the hearing was conducted, and the order entered, on the wrong motion.
Affirmed in part, reversed in part, and remanded for further consistent proceedings.